48 F.3d 1219NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Lucius GREEN, Plaintiff-Appellant/Cross Appelleev.CITIZENS BANK, et al., Defendant,Citizens Banking Corporation;  Citizens Commercial & SavingsBank;  Defendant-Appellees/Cross Appellants,Citizens Bank Inc., Defendant-Appellee.
Nos. 93-2449, 93-2450 and 93-2464.
United States Court of Appeals, Sixth Circuit.
March 3, 1995.

Before:  KENNEDY and SUHRHEINRICH, Circuit Judges;  HOOD, District Judge.*
PER CURIAM.


1
Appellant Lucius Green appeals the award of summary judgment to his former employer Citizens Commercial and Savings Bank and its holding company, defendant Citizens Banking Corporation.  Green sued defendants for race discrimination, alleging violations of federal and state law, 42 U.S.C. Sec. 2000(e), et seq.  (Title VII), Mich.Comp.Laws Ann. Sec. 37.2101, et seq.  (Elliott-Larsen Civil Rights Act), and for breach of an implied contract provision that he would be terminated only "for cause."


2
The district court reviewed the evidence and found that plaintiff failed to establish any genuine issue of material fact that he was qualified to perform his job or that he was replaced by a nonprotected class member as required by the test established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).  Thus, the district court concluded that plaintiff established no prima facie case showing a federal or state law violation.  The district court subsequently held that plaintiff's claim that he could be fired except for just cause could not be sustained as it had already concluded that a reasonable juror could not find that plaintiff's job performance was satisfactory.  Thus, plaintiff was fired for cause.


3
After studying the record and the briefs of the parties, we are satisfied that the issues were decided correctly in the district court and that no useful purpose would be served by additional discussion.  Because we affirm the lower court's award of judgment to the defendants, we do not address defendants' cross appeal.


4
The judgment of the district court is therefore AFFIRMED for the reasons stated in the March 18, 1993 and June 30, 1993 orders and opinions.



*
 The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation